Citation Nr: 0735455	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1963 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
December 2005.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
April 2004 letter sent to the veteran reflects that it is 
vague and inadequate for any purpose.  Further, there does 
not appear to be any VCAA letter addressing the issue of 
service connection for hypertension. 

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

It appears that the veteran served in country, in Viet Nam 
for one year.  If this is correct, then exposure to 
herbicides is conceded.

Regarding the issue of service connection for hypertension, 
the physician's assistant who conducted the July 2004 VA 
medical diabetes mellitus examination concluded, without 
explanation, that hypertension was not related to diabetes 
mellitus.  This is not an acceptable opinion, given the 
information provided in the July 17, 2000, VA Training 
Letter, TL 00-06 (Diabetes mellitus and its complications), 
which was to the effect that the chronic complications of 
diabetes can include hypertension.  Further development of 
this issue is required.  

The veteran was admitted to the National Lung Screening Trial 
for early lung cancer detection.  A private computed 
tomography (CT) scan from December 2003 revealed a five 
millimeter irregular nodual density in the right upper lobe 
and right middle lobe.  A small granular density was noted in 
the right lung base.  Areas of scarring, fibrosis and 
interstitial lung changes were noted.  Initially, the nature 
of the density was not identified.  In March 2004 a small 
nodule in the left hilar area was observed in a CT scan, and 
it was noted that it was suspicious for malignancy.  

The veteran was unable to appear for a hearing in July 2005 
due to surgery for his pulmonary malignancy.  Thus, it is 
possible that the veteran has some form of lung cancer.

In light of the indeterminate and incomplete medical evidence 
of record concerning the nature of the veteran's lung 
nodules, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for hypertension 
and lung nodules since July 2004.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA respiratory examination to determine 
whether the veteran suffers from lung 
cancer as a result of his exposure to 
herbicide agents while serving in 
Vietnam.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The physician is requested to 
provide an opinion as to the whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that lung cancer was 
incurred as a result of service, to 
include exposure to an herbicide while in 
Vietnam.  Any opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran should be afforded a VA 
cardiovascular  examination to determine 
the etiology of his hypertension.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to be provided with a copy of TL 00-
06.  Based upon a review of the claims 
folder, physical examination of the 
veteran, and a review of the pertinent 
portion of TL 00-06 regarding 
hypertension, the physician is to opine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the claimed hypertension was caused by 
the diabetes mellitus.  If not caused by 
the diabetes mellitus, the examiner is 
requested to determine if the service 
connected diabetes mellitus aggravates 
the hypertension.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

